                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA


                                  CIVIL MINUTES - GENERAL

 Case No.       2:18-cv-09692-JLS (SK)                                   Date   May 16, 2019
 Title          Calvin Newburn v. Los Angeles County Board of Supervisors, et al.



 Present: The Honorable             Steve Kim, U.S. Magistrate Judge
                   Cheryl Wynn                                               n/a
                   Deputy Clerk                                     Court Smart / Recorder

            Attorneys Present for Plaintiff:                  Attorneys Present for Defendants:
                    None present                                         None present


 Proceedings:             (IN CHAMBERS) ORDER TO SHOW CAUSE RE: INEFFECTIVE
                          SERVICE

       In December 2018, the Court authorized Plaintiff to serve his Complaint on Defendants
Los Angeles County Board of Supervisors, Supervisors Hilda Solis, Sheila Kuehl, Janice Hahn,
and Kathy Barger, Los Angeles County Sheriff’s Department, Sheriff James McDonnell,
Deputies J. Medina and P. Velasco, and Does 1-7. (ECF 7). Plaintiff was advised that the
Summons and Complaint must be served on Defendants within 90 days of the date of the
Order under Federal Rule of Civil Procedure 4(m), and he was ordered to file proof of service
within 15 days of the date of service. (Id.). Plaintiff was also advised that failure to serve
Defendants within 90 days may lead to the dismissal of the action in whole or against unserved
Defendants for failure to prosecute, unless Plaintiff could show good cause for extending the
90-day deadline for service. (Id.).

       Here, the period for serving the Complaint expired on March 21, 2019. (ECF 7). So, on
April 23, 2019, the Court ordered Plaintiff to show why the action should not be dismissed for
failure to prosecute and failure to effectuate service of process. (ECF 12). On May 14, 2019,
Plaintiff filed a form proof of service by mail for Defendants Los Angeles County Board of
Supervisors and Los Angeles County Sheriff’s Department. (ECF 13). Yet service remains
ineffective for two reasons.

        First, for Defendants Los Angeles County Board of Supervisors and Los Angeles County
Sheriff’s Department, Plaintiff’s proof of service shows that he improperly mailed the summons
and complaint himself, rather than through a non-party. (Id.). While Plaintiff may serve entity
defendants by mail, it may not be done by a party to the action. See Fed. R. Civ. P. 4(j)(2) (local
entity may be served in manner prescribed by state law); Cal. Civ. Proc. Code §§ 414.10, 414.30
(summons may be served by mail, but not by a party to the action). Second, for individual
Defendants Supervisors Hilda Solis, Sheila Kuehl, Janice Hahn, and Kathy Barger, and Los
Angeles County Sheriff James McDonnell and Deputies J. Medina and P. Velasco, Plaintiff has
still shown no proof that they were served with the summons and complaint. For these

CV-90 (10/08)                             CIVIL MINUTES - GENERAL                              Page 1 of 2
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       2:18-cv-09692-JLS (SK)                                Date    May 16, 2019

 Title          Calvin Newburn v. Los Angeles County Board of Supervisors, et al.


individual defendants, service must be done in person by a non-party. See Fed. R. Civ. P. 4(c),
(e) (individual must be served by non-party in person, by copy at individual’s dwelling at usual
place of abode, delivery to agent authorized to receive service process, or under state law). If
done by mail, service must be through a non-party. See Cal Civ. Proc. Code §§ 414.10-414.30
(individual may be served by non-party by personal delivery, mail, or at usual place of abode).

       Therefore, Plaintiff is ORDERED TO SHOW CAUSE on or before June 24, 2019,
why this action should not be dismissed for failure to prosecute and failure to effectuate service
of process. Plaintiff may discharge this order by filing executed and sworn proofs of service as
described herein. Failure to file a timely response to this order will result in a
recommendation that this action be dismissed for failure to prosecute and obey
court orders. See Fed. R. Civ. P. 41(b); Local Civil Rule 41-1.

       If Plaintiff no longer wishes to pursue this action, Plaintiff may voluntarily dismiss the
action pursuant to Federal Rule of Civil Procedure 41(a) by filing a “Notice of Dismissal.” The
Clerk is directed to attach a Notice of Dismissal Form (CV-09) to this Order.


Attachment: Form CV-09




CV-90 (10/08)                          CIVIL MINUTES - GENERAL                             Page 2 of 2
